Per CURIAM.
The opinion of this court in this case is reported ante, p. 28, 37 Pae. 352, and the opinion on rehearing is reported in this same volume, at page 179, 37 Pac. 360. The opinion on rehearing modified the judgment of the trial court, and directed that the receiver first pay the judgment •of John Burke upon the note of $243.50, together with interest and costs, etc. Upon a further consideration of this matter we find that no interest should have been allowed on said judgment, for the reason that money belonging to the es*190tate of Barrett sufficient in amount to pay such judgment was in the hands of said respondent Burke from the time of - the rendition of said judgment. Said decision is so modified, as not to allow interest upon the amount of the judgment, on said $243.50 note. And it is further ordered that the-judgment of this court with reference to costs be modified as follows: The appellants shall pay two-thirds and the respondents one-third of the costs, both on appeal and in the court below.